Name: Commission Regulation (EEC) No 1230/80 of 19 May 1980 amending for the eight time Regulation (EEC) No 2223/70 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  political geography;  trade
 Date Published: nan

 20 . 5 . 80 Official Journal of the European Communities No L 124/ 11 COMMISSION REGULATION (EEC) No 1230/80 of 19 May 1980 amending for the eighth time Regulation (EEC) No 2223/70 waiving the counter ­ vailing charge on imports of certain wines originating in and coming from certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 459 /80 (2 ), and in particular Article 17 (6) thereof, whereas the competent authorities of the Czechos ­ lovak Socialist Republic will ensure that any deflec ­ tion of trade is avoided ; whereas , to this end, they will take all necessary steps to prevent any measures being taken which are likely to result indirectly in prices lower than the reference prices less customs duties, such as the taking-over of marketing costs , the conclu ­ sion of arrangements linking the exports concerned to other transactions or any measure having similar effect ; Whereas they undertake to communicate periodically to the Commission details concerning exports of wines to the Community and to enable the Commis ­ sion to monitor continuously the effectiveness of the measures taken ; Whereas the problems relating to the respecting of the aforesaid guarantee declaration have been discussed in detail with the competent Czech authori ­ ties ; whereas, following those discussions , the Czechoslovak Socialist Republic may be considered as being in a position to respect its guarantee declara ­ tion ; whereas, consequently, there is no need to levy a countervailing charge with regard to the aforesaid products , originating in and coming from the Czechos ­ lovak Socialist Republic ; whereas it is necessary, there ­ fore , to supplement Commission Regulation (EEC) No 2223/70 (3 ), as last amended by Regulation (EEC) No 993/78 (4 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Whereas , pursuant to the first subparagraph of Article 17 (3) of Regulation (EEC) No 337/79 , where the free ­ at-frontier offer price for a wine plus customs duties is lower than the reference price for that product, imports of that wine and of wines treated on the same basis shall be subject to a countervailing charge equal to the difference between the reference price and the free-at-frontier offer price plus customs duties ; Whereas the aforesaid countervailing charge is not , however, levied with regard to third countries which are prepared to guarantee , and are in a position to do so, that, on imports of products originating in and coming from their territory, the price applied will not be less than the reference price less customs duties and that any deflection of trade will be avoided ; HAS ADOPTED THIS REGULATION : Whereas the Czechoslovak Socialist Republic has indi ­ cated by letter dated 7 February 1980 , that it is prepared to give such a guarantee in respect of exports of certain wines to the Community ; Whereas wine originating in and coming from Czechoslovakia is exported to the Community by the State-trading undertaking 'Koospol ', being the sole exporter ; whereas the competent authorities of the Czechoslovak Socialist Republic have the duty of ensuring that the aforesaid guarantee is respected and will authorize only exports in respect of which they are satisfied that the Community free-at-frontier offer price is not lower than the reference price less customs duties ; Article 1 The following subparagraph is added to Article 1 of Regulation (EEC) No 2223/70 : ' 5 . originating in and coming from  the Czechoslovak Socialist Republic : (!) OJ No L 54 , 5 . 3 . 1979 , p . 1 . ( 2 ) OJ No L 57, 29 . 2. 1980 . p . 32 . (3 ) OJ No L 241 , 4 . 1 1 . 1970 , p . 3 . ") OJ No L 129 , 18 . 5 . 1978 , p . 14 . No L 124/ 12 20 . 5 . 80Official Journal of the European Communities (a ) red wine , (b) white wine other than that referred to under (c) ; (c ) white wine presented on import under the name of the vine variety 'Riesling' or 'Sylvaner , (d) liqueur wine ; (e ) wine fortified for distillation .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1980 . For the Commission Finn GUNDELACH Vice-President